Citation Nr: 0719613	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  99-06 579A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.  

2.  Entitlement to a compensable initial rating for a nasal 
disability.

3.  Entitlement to a compensable initial rating for a skin 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1957 to 
November 1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1998 rating decision of a Department 
of Veterans Appeals (VA) Regional Office (RO) which, in 
pertinent part, granted service connection and assigned a 
noncompensable disability rating for a nasal disability, 
effective September 30, 1997, and continued a noncompensable 
disability rating for a skin disability.  This matter also 
comes from a September 2005 RO rating decision which, in 
pertinent part, denied service connection for residuals of a 
head injury.  In April 2007, the veteran testified at a 
hearing before the undersigned.   

The claims for service connection for residuals of a head 
injury and a compensable initial rating for a nasal 
disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center in Washington, DC.  


FINDING OF FACT

Throughout the rating period on appeal, the veteran's skin 
disability has been productive of subjective complaints of 
scaling, itching and mild pain; objectively, the competent 
evidence reveals dry and scaly cracked skin, without 
exfoliation, exudation, bleeding, oozing, covering less than 
5 percent of the entire body and less than 5 percent of 
exposed areas affected, which do not require systemic therapy 
such as corticosteroids or other immunosuppressive drugs.  


CONCLUSION OF LAW

The criteria for a compensable initial rating for a skin 
disability (tinea pedis) have not been met for any portion of 
the rating period on appeal.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
4.118, Diagnostic Code 7813 (as in effect prior to August 30, 
2002); 38 C.F.R. § 4.118, Diagnostic Code 7813 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § Part 4 (2006).  When rating a 
service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, with 
respect to the veteran's deviated nasal septum claim, the 
veteran timely appealed the rating initially assigned for 
this disability on the original grant of service connection.  
The Board must therefore consider entitlement to "staged 
ratings" for different degrees of disability in the relevant 
time periods, that is, since the original grant of service 
connection.  Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities (hereinafter "Rating 
Schedule"), which is based, as far as practically can be 
determined, on average impairment in earning capacity.  
Separate diagnostic codes identify the various disabilities.  
See 38 C.F.R. Part 4.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2006).  

Throughout the rating period on appeal, the veteran is 
assigned a noncompensable evaluation for a skin disability 
(tinea pedis), pursuant to Diagnostic Code 7813.  

It is noted that the diagnostic criteria concerning 
disabilities of the skin have undergone revision during the 
pendency of the appeal.  Such revisions became effective on 
August 30, 2002.  The Board will first consider whether the 
rating schedule prior to this date affords the veteran an 
increased rating.  

Under the old version of Diagnostic Code 7813, the rater is 
instructed to evaluate tinea pedis as eczema under 38 C.F.R. 
§ 4.118, Diagnostic Code 7806.  That Code section, as in 
effect prior to August 30, 2002, provides a noncompensable 
rating for eczema with slight, if any, exfoliation, exudation 
or itching, if on a nonexposed surface or small area.  To be 
entitled to the next-higher 10 percent rating, the evidence 
must demonstrate exfoliation, exudation or itching, if 
involving an exposed surface or extensive area.  
In the present case, private medical records dated July 1980 
and April 1981 contain the veteran's subjective complaints of 
itching and a rash with respect to his feet.  At a December 
1997 VA examination, he also reported experiencing fungal 
infections and mild pain in his feet.  His symptoms were most 
prevalent in hot weather.  He reported that he treated his 
feet with medicated cream and by wearing white socks.          

Objectively, the Board has reviewed the competent evidence 
prior to August 30, 2002, and determines that a compensable 
evaluation for the veteran's skin disability is not 
warranted.  Indeed, such evidence failed to demonstrate 
exfoliation, exudation, or itching involving an extensive 
area or exposed surface.  Specifically, upon VA examination 
in December 1997, the toes appeared unremarkable.  The areas 
between the toes only showed some dry and scaly cracking 
without any active fungus type disease.  The nails appeared 
normal.  The circulation to the feet was good with excellent 
dorsalis pedis pulses.  Such findings are deemed to be 
commensurate with the currently assigned noncompensable 
evaluation and do not support the conclusion that the 
veteran's disability picture more closely approximates the 
next-higher 10 percent rating under the old version of 
Diagnostic Code 7806.  

Based on the foregoing, the old version of Diagnostic Code 
7813-7806 cannot serve as a basis for an increased rating for 
the veteran's service-connected skin disability.  There are 
no other relevant Code sections for consideration.  

The Board will now consider whether the revised provisions of 
38 C.F.R. § 4.118, effective August 30, 2002, enable a higher 
rating here.  The new version of Diagnostic Code 7813 
instructs the rater to evaluate tinea pedis as either 
disfigurement of the head, face or neck, as scars, or as 
dermatitis, whichever is the predominant disability.  Here, 
the veteran's service-connected skin disability affects both 
his left and right feet, and does not involve scars.  As 
such, his skin disability will be rated as dermatitis, under 
Diagnostic Code 7806.  

Under the new version of Diagnostic Code 7806, a 
noncompensable rating applies where the condition affects 
less than 5 percent of the entire body or less than 5 percent 
of exposed areas affected, and; no more than topical therapy 
required during the past 12-month period.  A 10 percent 
rating applies where the condition affects at least 5 
percent, but less than 20 percent, of the entire body, or at 
least 5 percent, but less than 20 percent of exposed areas 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than 6 weeks during the past 12-week 
period.  A 30 percent rating is for application where the 
condition covers 20 to 40 percent of the entire body or 20 to 
40 percent of exposed areas affected, or; systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of 6 weeks or more, but not 
constantly during the past 12-month period.  

The Board has reviewed the evidence of record and finds no 
support for a compensable rating under the new version of 
Diagnostic Code 7813-7806.  Indeed,
a January 2004 VA clinical record indicates that there were 
no rashes, lesions or ulcers and that skin turgor was normal.  
Furthermore, in a May 2004 medical report, where the veteran 
was treated for a left toe infection, the physician noted 
that there was no swelling or redness of the left great toe.  
The toe was also blanching well and non-tender to the touch.  
The veteran was treated with anti-fungal cream and instructed 
to keep his feet dry and clean and wear white socks.  At an 
April 2007 hearing, the veteran testified that his skin 
disability affected the big toes and second toes on both 
feet.  (Transcript "T." at 23.)  He treated them with 
topical cream and sometimes soaked his feet in water and 
Epsom salts.  (T. at 21-23.)       

In considering the above evidence, the Board observes that 
the veteran's feet were essentially asymptomatic upon 
objective examination.  Furthermore, it appears that his 
tinea pedis only currently affected two toes.  As such, the 
condition does not cover at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected.  Moreover, there 
is no demonstration of intermittent systemic therapy 
involving corticosteroids or other immunosuppressive drugs.  
In fact, during the period in question, the medical evidence 
of record reveals that the veteran only received topical 
therapy for his skin disability.  For these reasons, the 
Board finds that the above findings do not reflect a 
disability picture more closely approximating the criteria 
for the next-higher 10 percent rating under the new version 
of Diagnostic Code 7806.

The Board has also considered whether any alternate 
Diagnostic Codes, effective August 30, 2002, may afford the 
veteran a higher rating.  However, as the disability at issue 
does not involve a scar, no other Code sections are relevant 
here.

In conclusion, the evidence of record reflects a disability 
picture commensurate with the currently assigned 
noncompensable rating for a skin disability.  There is no 
basis for a compensable rating under the applicable schedular 
criteria, either in their current form or as they existed 
prior to August 30, 2002.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2006) is not 
warranted.  

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in June 2003; rating 
decisions in February 1998 and October 1998; a statement of 
the case in April 1999; and supplemental statements of the 
case in May 2003, April 2004, and August 2004.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the August 2006 supplemental statement of the 
case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.  


ORDER

A compensable initial rating for a skin disability is denied. 


REMAND

Additional development is needed prior to further disposition 
of the claims for service connection for residuals of a head 
injury and a compensable initial rating for a nasal 
disability, as will be explained below.

The veteran asserts that his nasal disability has worsened 
since his last evaluation and that he is now entitled to a 
compensable rating for his service-connected disability.  

The veteran was last afforded a VA examination for his nasal 
disability in July 2004.  When available evidence is too old 
for an adequate evaluation of the veteran's current 
condition, VA's duty to assist includes providing a new 
examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  
The veteran testified at his April 2007 hearing before the 
undersigned that his condition had worsened since the date of 
the latest examination and continued to worsen.  Because 
there may have been a significant change in the veteran's 
condition, the Board finds that a new examination is in 
order.  

The veteran further contends that he suffers from residuals 
of a head injury, to include headaches, memory loss, and 
scars.  The head injury arose from a June 1960 incident 
during service where the veteran was beaten and robbed by an 
unknown assailant.  He was struck in the face with a bottle 
and suffered facial lacerations and fracture of the facial 
bone.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), the 
Court held that in disability compensation (service 
connection) claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  See also 38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4) (2006); Robinette v. Brown, 
8 Vet. App. 69, 76 (1995).  In this case, the record reflects 
that the veteran has facial scars and pain.  It remains 
unclear whether the facial scars are related to his period of 
active service and whether they involve symptomatology 
distinct from his other disabilities.  In order to make an 
accurate assessment of the veteran's entitlement to service 
connection for his disability, it is necessary to have a 
medical opinion discussing the relationship between his 
disability and service based upon a thorough review of the 
record.  

Because a VA examiner has not opined as to whether the 
veteran's facial scars are related to his period of active 
service, the Board finds that an examination and opinion 
addressing the etiology of this disorder is necessary in 
order to fairly decide the merits of the veteran's claim.           

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a VA 
examination to determine the current 
severity of his service-connected nasal 
disability.  The claims folder should 
be made available to the examiner for 
review in conjunction with the 
examination and the examination report 
should note that review.  

2.  Schedule the veteran for a VA 
examination to determine the 
relationship between his facial scars 
and his period of active service.  The 
examiner should provide an opinion as 
to whether it is at least as likely as 
not that any current facial scars and 
pain are etiologically related to 
active service.  The examiner should 
note the length of the scars and how 
much area they cover, whether there is 
any underlying soft tissue damage, 
whether the scars are painful on 
examination, whether there is 
limitation of motion or function 
related to the scars, whether the scars 
are unstable, and whether the skin 
texture of the scars is abnormal or 
discolored.  The examiner should also 
state whether the scars cause 
symptomatology distinct from the 
veteran's service-connected jaw 
fracture, or if the symptoms are 
entirely overlapping of that jaw 
disability.  If such differentiation 
cannot be made without resorting to 
speculation, the examiner should so 
state.  If necessary, the examiner 
should attempt to reconcile the opinion 
with the medical opinions of record.  
The rationale for all opinions 
expressed must be provided.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination and the examination 
report should note that review.  

3.  Following the above actions, 
readjudicate the claims for service 
connection for residuals of a head 
injury and a compensable initial rating 
for a nasal disability.  If the 
decision remains adverse to the 
veteran, issue a supplemental statement 
of the case and allow the appropriate 
opportunity for response.  Thereafter, 
the case should be returned to the 
Board as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).





______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


